Case 21-20687           Doc 2    Filed 07/15/21       Entered 07/15/21 15:57:09             Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF CONNECTICUT
                                    HARTFORD DIVISION



    In re:                                             Chapter 11

    THE NORWICH ROMAN CATHOLIC                         Case No: 21-20687 (JJT)
    DIOCESAN CORPORATION,1

                            Debtor.
                                                       July 15, 2021


                                 CORPORATE OWNERSHIP STATEMENT

TO THE HONORABLE JAMES J. TANCREDI
UNITED STATES BANKRUPTCY JUDGE

             Pursuant to Federal Rule of Bankruptcy Procedure 1007(a)(1), and to enable the Judges

to evaluate possible disqualification or recusal, the undersigned counsel for The Norwich

Roman Catholic Diocesan Corporation (the “Debtor”), in the above captioned case, certifies

that the Debtor is a Connecticut non-stock corporation and no corporation directly or indirectly

owns the Debtor’s equity interests.



                                      [Signature on following page]




1
 The Debtor in this chapter 11 case is The Norwich Roman Catholic Diocesan Corporation, a/k/a The Roman Catholic
Diocese of Norwich. The last four digits of the Debtor’s federal tax identification number are 7373.


4821-4333-6175.7
Case 21-20687      Doc 2      Filed 07/15/21   Entered 07/15/21 15:57:09     Page 2 of 3




       Dated: July 15, 2021                        /s/ Patrick M. Birney
                                                   Patrick M. Birney (CT No. 19875)
                                                   Andrew A. DePeau (CT No. 30051)
                                                   Annecca H. Smith (pro hac vice pending)
                                                   ROBINSON & COLE LLP
                                                   280 Trumbull Street
                                                   Hartford, CT 06103
                                                   Telephone: (860) 275-8275
                                                   Facsimile: (860) 275-8299
                                                   E-mail: pbirney@rc.com
                                                             adepeau@rc.com
                                                             asmith@rc.com

                                                   Louis T. DeLucia (pro hac vice pending)
                                                   Alyson M. Fiedler (pro hac vice pending)
                                                   ICE MILLER LLP
                                                   1500 Broadway, 29th Floor
                                                   New York, NY 10036
                                                   Telephone: (212) 824-4940
                                                   Facsimile: (212) 824-4982
                                                   E-Mail: louis.delucia@icemiller.com
                                                            alyson.fiedler@icemiller.com

                                                   Proposed Counsel to the Debtor
                                                   and Debtor-in-Possession




4821-4333-6175.7
Case 21-20687       Doc 2    Filed 07/15/21     Entered 07/15/21 15:57:09         Page 3 of 3




                                CERTIFICATE OF SERVICE
        I hereby certify that on July 15, 2021, a copy of the foregoing shall be served via the
electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the
Notice of Electronic Filing. Parties in interest may access this document through the court’s
CM/ECF System.
                                             /s/ Patrick M. Birney
                                             Patrick M. Birney




4821-4333-6175.7
